May 29, 1969


Miss Wathena Douglas, Chairman          Opinion No. M-410
State Board of Cosmetology
Austin, Texas                           Re:   Travel Expense of members
                                              of the Board of Cosmetology.
Dear   Miss   Douglas:
          You have requested an opinion from this office on
the question as herelnafter posed:
            "Would you please give this office an
       opinion as to whether or not Section l(f) of
       Article 734b of the Penal Code of the State
       of Texas which reads as follows:
            II . .
             .
            "Not more than One Hundred ($100.00)
       Dollars shall be authorized to defray the
       expenses of any member or members of the Board
       In attending any state conventions of beauty
       culturists and not more than Two Hundred
       ($200.00) Dollars shall be authorized to
       defray the expenses of any member or members
       of the Board in attending any conventions
       or meetings of beauty culturlsts outside
       the State of Texas; providing, that approval
       of the Attorney General shall be first had
       and obtained in writing, before any monies
       shall be expended for expenses incurred on
       any trip outside the State. Such expenses
       shall be paid out of the funds fn the State
       Treasury to the credit of the Board of Cos-
       metology on a voucher or vouchers signed
       by the President and Secretary of the Board
       and countersigned by the Comptroller of
       Public Accounts. The members of the Board
       shall devote full time to the duties re-
       quired by law.'
                                -2036-
                                                               .   ”




Miss Wathena Douglas, page 2 (M-410)


          "'Conflicts with the provisions of Sec-
     tion 2 and 3a of Article 6823a (Travel Reg. Act
     of 1959) of the Revised Civil Statutes of~Texas
     which reads as follows:
          "Sec. 2. The provisions of this Act shall
     apply to all officers, heads of state agencies,
     and state employees. Heads of state agencies
     shall mean elected state officials, excluding
     members of the Legislature who shall receive
     travel reimbursement as provided by the Con-
     stitution, appointed state officials, appointed
     state officials whose appointment Is subject
     to Senate confirmation, directors of legislative
     Interim committees or boards, heads of state
     hospitals and special schools, and heads of
     state institutions of higher education. (As
     amended by Acts 1967, 60th Leg.).
          "'Sec. 3a. Reimbursement from funds ap-
     propriated by the Legislature for traveling
     and other necessary expenses Incurred by the
     various officials, heads of state agencies,
     and employees of the state in the active dis-
     charge of their duties shall be on the basis
     of either a per diem or actual expenses as
     specifically fixed and appropriated by the
     Legislature in Qeneral Appropriation Acts.
     A per diem allowance shall mean a flat dally
     rate payment In lieu of actual expenses ln-
     curred for meals and lodging and as such shall
     be legally construed as additional compensation
     for official travel purposes only."
          Article 734b, Section l(f) of Vernon's Penal Code,
authorizes the expenses of the Board Members and Secretary in
attending conventions of beauty culturlsts. This law limits
the expenses of such Board members to $100.00 in attending
conventions within the state, and setting a limit of not more
than $200.00 In attending any convention outside the State of
Texas. This statute was originally enacted in 1935, and last
amended by Acts 1963, 58th Legislature. However, Sections 2
and 3a were last amended by Acts 1947, 50th Legislature.
          In 1959, the 56th Legislature passed the Travel
Regulations Act of 1959, which provides in Section 2 thereof
the following:
                           -2037-
.   .




    Miss Wathena Douglas, page 3 (M-410)


             “Sec. 2. The provisions of this Act shall
        apply to all officers, heads of state agencies,
        and state employees. Heads of state agencies
        shall mean elected state officials, excluding
        members of the Legislature who shall receive
        travel reimbursement as provided by the Con-
        stitution, appointed state officials, appointed
        state officials whose appointment Is subject
        to Senate confirmation, directors of legislative
        interim committees or boards, heads of state
        hospitals and special schools, and head: of
        state institutions of higher education.
              The Travel Regulation Act of 1959, codified as Article
    6823a of Vernon's civil Statutes, being the latest expression
    of the Legislature pertaining to reimbursement of appointed
    state officials whose appointments are subject to Senate
    confirmation for necessary expenses incurred In the active
    discharge of their duties, would control, since the Cosmetology
    Board members are appointed state officials, within the meaning
    of Sec. 2 of the Travel Regulation Act. (Art. 6823a, Vernon's
    Civil Statutes.) Furthermore, Section 13 of the Travel Regula-
    tion Act of 1959 provides:
              "All laws and parts of laws In conflict
         with this Act are hereby repealed."
                         SUMMARY
              The Travel Regulation Act of 1959, codified
         as Article 6823a of Vernon's Civil Statutes, being
         the latest expression of the Legislature pertaining
         to travel expenses, In or out of the State of Texas,
         would control over the provisions of Article 734b
         of the Penal Code of the State of Texas, which limits
         the expenditure of Members of the Cosmetology Board
         in traveling to conventions in or out of the State
         of Texas.
                                 Very truly yours,



                                            General of Texas

    Prepared by John H. Banks
    Assistant Attorney General
                                   -2038-
Miss Wathena Douglas, page 4 (M-410)


APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Kelton, Vice-Chairman
Monroe Clayton
Sam Kelley
Vince Taylor
Jerry Roberts
W. V. Geppert
Staff Legal Assistant
Hawthorne Phillips
Executive Assistant




                          -2039-